Citation Nr: 1441716	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date for death pension (widow's pension) with aid and attendance.

2.  Whether the amount of income and medical expenses were properly counted for death pension purposes.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1939 to April 1940 and from November 1940 to February 1946.  The Veteran died in April 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the appellant was initially denied death pension and dependence and indemnity compensation (DIC) in a December 2008 letter from the AOJ.  The appellant appealed this decision in a January 2009 notice of disagreement.  In the case of the DIC benefits, the appellant clarified in a correspondence received by VA on February 2009 that she did not request DIC.  Thus, the appellant's claim for DIC benefits is deemed withdrawn and not before the Board.

Please note that this appeal has been advanced on the Board's docket in consideration of the appellant's age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to an earlier effective date for death pension (widow's pension) with aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  From September 2008, the appellant's income was $32,384 and expenses deducted totaled $23,271, and the maximum annual pension rate (MAPR) with aid and attendance and without dependent in 2008 was $12,681.

2.  From December 2008, the appellant's income was $33,366 and expenses deducted totaled $23,271, and the MAPR with aid and attendance and without dependent in 2009 was $12,681.

3.  From January 2009, the appellant's income was $32,784 and expenses deducted totaled $23,271, and MAPR with aid and attendance and without dependent in 2009 was $12,681.

4.  From February 2009, the appellant's income was $33,360 and expenses deducted totaled $27,270, and the MAPR with aid and attendance and without dependent in 2009 was $12,681.

5.  From August 2010, the appellant's income was $33,511 and expenses deducted totaled $27,270, and the MAPR with aid and attendance and without dependent in 2010 was $12,681.

6.  From January 2011, the appellant's income was $33,511 and expenses deducted totaled 29,824 and the MAPR with aid and attendance and without dependent in 2011 was $13,138.

CONCLUSION OF LAW

The appellant's monthly VA death pension (widow's pension) benefits were properly calculated.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In October 2008, the appellant was provided with a notice letter that explained how to substantiate her claim for VA non-service connected death pension benefits.  The letter addressed all of the notice elements and was sent prior to the initial decision by the RO in December 2008 and the again in July 2009 before January 2010 rating decision which granted entitlement to death pension. 

The duty to assist was also met in this case.  All necessary financial information pertaining to the claim for death pension benefits was associated with the claims file and was reviewed by both the AOJ and the Board in connection with the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Death Pension

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260 , 3.261, 3.262, 3.271(a).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1).  See 38 C.F.R. 
§ 3.21.

The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Exclusions from countable income include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable MAPR.  38 C.F.R. 
§ 3.272(g).  Medical expenses are generally deductible from countable income for nursing home fees.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care, and a licensed health professional is an individual licensed to furnish health services by the state in which the services are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c).

If a Veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to an adult day care, rest home, group home, or other facility that does not qualify as a nursing home, may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).

Merits

The appellant contends in her February 2010 NOD that she disagrees with the income breakdown utilized to figure the death pension.  

The appellant has made no specific assertion as to what she sees as the error in the  AOJ's calculations of her income and eligibility for death pension but merely objects to the adjustments to her pension amount.  In August 2009, the appellant submitted an "Improved Pension Eligibility Verification Report" for September 2008 to September 2009 (EVR).  This EVR listed only a $3,500 non-interest bearing bank account and $33,000 in Stock, Bonds, Mutual Funds, etc.  The appellant later provided her 2009 Individual Income Tax Return (Form 1040) for review.  In this Form 1040, the appellant reports $1,292 in dividends and $13,851 in (pension or annuities) and a total income of $15,092.  The appellant then submitted a list of medication that she had purchased in January 2010 to October 2010 titled "Patient IRS Statement."  This list contained medication with prices paid.  Additionally, the appellant submitted a document titled Social Security Benefits Statement which reported the appellant received $18,173 in benefits for 2009.  In October 2010 appellant submitted an additional list of medication that she had purchased from a separate pharmacy from April 2009 to December 2009.  In response, the AOJ in November 2010 requested the appellant submit a bank statement, as documents showed that the appellant's "bank pension" had increased, and requested the appellant fill out a "Medical Reimbursement Report" for the period from January 2009 to December 2009 and January 2010 to December 2010.  The appellant complied in December 2010 with a list of expenses labeled either "Home Health Services" or "Drugs and Medicines."  The appellant also submitted a statement indicated that her "bank pension" increased in June 2010.  In February 2011 the appellant submitted an EVR for the period from January 2010 to December 2010.  In this EVR the appellant reported $1,335 in interest and dividends, $1,514 in Social Security Income, $844 for military retirement, and $284 in "Bank Retirement."  The EVR also reported $1,000 in cash/non-interest bearing accounts, $10,800 in stock, bonds, and mutual funds etc., and $5,907 in medical expenses.  

The Board has reviewed the income breakdown issued to the appellant in January 2012, which includes calculations for the period in question, and finds that the numbers utilized for the calculation of the rate of widow's pension appear accurate and correctly reflect the financial information provided by the appellant for the period on appeal.  Given that the appellant has not identified any additional expenses or other information that would impact the calculations, and the calculations are accurate, the Board finds that the adjustments to her death pension were proper and her appeal is denied.

	

ORDER

Entitlement to an increase in the amount of widow's pension is denied.


REMAND

Regarding, the appellant's claim for entitlement to an earlier effective date for death pension (widow's pension) with aid and attendance, the Board notes that in a January 2010 rating decision the appellant was originally granted an effective date of September 4, 2008.  The appellant subsequently filed a Notice of Disagreement in February 2010 with the granted effective date.  No SOC has yet been issued on this claim.  Thus, a remand is required so that the AOJ can issue an SOC as to this claim.  See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a SOC after the veteran filed a timely NOD).

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket in consideration of the appellant's age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 38 C.F.R. § 20.900(c) (2013).

Provide the appellant an SOC on entitlement to an earlier effective date for death pension (widow's pension) with aid and attendance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


